Citation Nr: 0734148	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  02-10 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected chronic dermatitis of the 
hands, feet and elbows.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1978 to 
October 1998.  

This matter is comes to the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, which awarded service connection for chronic 
dermatosis of the hands with a noncompensable evaluation.  

In May 2004, the Board remanded this matter to the RO via the 
Appeals Management Center (AMC) in Washington, DC to afford 
the veteran VA examinations, request additional information, 
and address due process concerns.  

In a June 2006 rating decision, the RO recharacterized the 
disability as chronic dermatitis of the hands, feet and 
elbows and assigned a 10 percent disability rating.  The 
issue was thereafter remanded a second time in May 2007 in 
order to effectuate compliance with the May 2004 remand 
instructions regarding VA examination.  

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  Such development would ensure 
that his due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2007), are 
met.  

Pursuant to the May 2007 remand, the RO was instructed to 
afford the veteran a VA skin examination, during which the VA 
examiner was asked to indicate what percentage of the exposed 
area of the veteran's skin (defined as the total area of the 
skin of the hands, head and neck) was affected by the 
condition and what treatment was required.  The requested 
examination was conducted in June 2007.  The veteran was 
diagnosed with chronic dermatitis/eczema of the bilateral 
hands and the examiner reported that there was about 35 
percent skin involvement of both his hands.  This finding, 
however, does not adequately address the question posed to 
the examiner regarding what percentage of the total area 
comprising the skin of the hands, head and neck is affected 
by the veteran's chronic skin condition.  

The Board notes that in February 2007, prior to its remand, 
the veteran underwent a VA examination that included 
examination of his skin.  The VA examiner reported that 
dermatitis covers one and one-half percent of exposed skin 
and involves about six percent of exposed skin.  Although the 
examiner did report what percentage of the exposed area of 
the veteran's skin was affected by the condition, because the 
more contemporaneous June 2007 examination did not clearly 
address this question, the Board finds that a clarified 
opinion is required from the June 2007 examiner.  This is 
especially important given the fact that the February 2007 
examiner noted in the examination report that the veteran 
stopped by the clinic several days afterwards exhibiting much 
worse dermatitis.  

The Board also notes that the June 2007 VA examiner reported 
reviewing a January 2007 dermatology note on the Computerized 
Patient Record System (CPRS).  The examiner also reported 
that there were some pictures associated with the visit on 
the CPRS.  A review of the claims folder reveals that it is 
devoid of any records related to VA dermatologic treatment.  
The RO should request the veteran's dermatology clinic notes 
and associate them with the claims folder.  

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failing to report for a VA examination 
without good cause may include denial of the claims.  
38 C.F.R. §§ 3.158 and 3.655 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's complete VA 
dermatology clinic treatment records, to 
include any photographs and a list of 
medication prescribed to treat his skin 
condition.  

2.  Return the claims file and a copy of 
this remand to the VA examiner who 
conducted the June 2007 skin examination 
for a clarified opinion regarding what 
percent of the exposed area of the 
veteran's skin (total area of the skin of 
the hands, head and neck) is affected by 
his condition.  If the June 2007 VA 
examiner is not available, or if the 
requested opinion cannot be given without 
further examination of the veteran, a new 
VA examination should be scheduled.  

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

